 1
     Amanda Moran, #311090
 2   MORAN LAW FIRM
     1330 “L”, Street, Suite A
 3   Fresno, CA 93721-1720
     Tel: (559) 264-2688
 4   Fax:(559) 264-2683
 5

 6   Attorney for Defendant, David Bruce II
 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11
                                                     )
12   THE UNITED STATES OF AMERICA,                   )       Case No.: 1:17-cr-00077-DAD-BAM
                                                     )
13                   Plaintiff,                      )       STIPULATION TO CONTINUE DAVID
                                                     )       BRUCE PROCEEDINGS TO JULY 15,
14          vs.                                      )       2019 AND ORDER
                                                     )
15   David G. Bruce II,                              )       Date: June 24, 2019
                                                     )       Time: 10 A.M.
16                   Defendant                       )       Dept: 5
                                                     )
17                                                   )
                                                     )
18

19

20   IT IS HEREBY STIPULATED by and between the parties and their respective attorneys of record
21
     hereto as follows:
22
            1. The parties agree that any legal matter that is to be heard within the U.S. District Court
23
                  in the Eastern District regarding David G. Bruce II, and his Motion Requesting a New
24
                  Trial be held on July 15th 2019.
25
            2. The parties agree that Legal Counsel for David G. Bruce II contacted the U.S Attorney
26
                  on June 19, 2019 and both parties agreed to the following:
27

28



                                                         1
 1                    a. Defense Counsel’s Motion Requesting a New Trial will be filed with the
 2                       Eastern District of California on Monday, June 24, 2019;
 3                    b. The U.S. Attorney will file its response no later than July 8, 2019;
 4
                      c. The Motion Requesting a New Trial will be determined by the Eastern District
 5
                         on July 15, 2019, as originally agreed upon by both parties on June 17, 2019.
 6
            3. The parties agree that Legal Counsel for David G. Bruce II, agrees to the U.S.
 7
                 Attorney’s request for two weeks to review and file its response to Defense Counsel’s
 8
                 Motion Requesting a New Trial.
 9
            4. The parties agree that the sentencing date scheduled for June 24, 2019, be continued to
10
                 July 15th, 2019 at 10:00 a.m.
11
            5. The parties agree that Defense Counsel’s Motion for a New Trial, will require that all
12
                 parties have adequate and necessary time to review the motion once filed, and prepare
13
                 a formal response.
14

15
            6. The parties agree that the David Bruce matter shall be heard on July 15, 2019.

16
     Dated: 6/20/19                                         Respectfully Submitted,
17
                                                            MORAN LAW FIRM
18

19
                                                            /s/ Amanda Moran__________
20
                                                            Amanda Moran
21                                                          Attorney for David Bruce II

22

23   Dated: 6/20/19                                         /s/ Vincenza Rabenn________
                                                            Vincenza Rabenn
24
                                                            Assistant U.S. Attorney
25

26   IT IS SO ORDERED.
27
        Dated:     June 21, 2019
28                                                         UNITED STATES DISTRICT JUDGE


                                                       2
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     3
